United States Court of Appeals
                        For the First Circuit

No. 20-1495
                           MARGARET BENSON,

                         Appellant-Plaintiff,

                                     v.

                      WAL-MART STORES EAST, L.P.,

                         Appellee-Defendant.


                               ERRATA SHEET

     The opinion of this Court, issued on September 15, 2021, is
amended as follows:

     On   page   5,     line    8,    replace   “surveillances”   with
“surveillance”

    On page 13, line 11, insert “the” between “as” and “result”

    On page 36, line 11, replace 'very close' with 'very close'"